OPINION
BELCHER, Commissioner.
The conviction is for robbery with two prior convictions alleged for enhancement; the punishment, life.
The trial was had and the judgment rendered on October 19, 1965. Sentence was pronounced on December 7, 1965.
No notice of appeal is contained in the record, as required by Art. 827, Vernon’s Ann.C.C.P. which was in effect when sentence was pronounced. Oehlers v. State, Tex.Cr.App., 367 S.W.2d 672; Monrreal v. State, Tex.Cr.App., 368 S.W.2d 948. In the absence of such notice this Court has no jurisdiction.
The appeal is dismissed.
Opinion approved by the Court.